WILLIAM HAROLD COX, District Judge
(dissenting):
This suit simply involves an attack upon the constitutional validity of an order of the Board of Supervisors, Washington County, Mississippi, which defines the boundaries of the five supervisors’ districts in the county pursuant to state statute. The plaintiffs seek in-junctive relief against unequal district-ing as to population. There is nothing in this case such as was before the Court in Phillips v. United States, 312 U.S. 246, 61 S.Ct. 480, 85 L.Ed. 800 or in McGuire v. Sadler, Land Commissioner, (5 CA) 337 F.2d 902. There is no question but that the complaint in this case and the facts before the Court on its merits reflect that this plan for districting this county for the election of its Board of Supervisors is not equitable or substantially even as to population and presents to the Court a very serious question of federal constitutional law as to its validity.
There has been no case from any appellate federal court directly on the question at bar. 28 U.S.C.A. § 2281 deprives a single district judge of the power and authority to issue an interlocutory or permanent injunction against the enforcement, operation or execution of a state statute “or of an order made by an administrative board or commission acting under State statutes, etc." Surely, it may not be gainsaid that this order made and entered by this board was done under authority of state statutes. There is absolutely nothing in § 2281 to require such an order of the board of this particular county to have state-wide operation to bring this complaint within the ambit of this statute. Even a strict construction of this statute would not justify ingrafting upon the statute such a condition as is not to be found therein. That condition may not be inserted in this statute by judicial interpolation. A single judge district court bereft of the power to grant injunctive relief would be powerless to deal with and enforce its order under the clear mandate of this statute. The Supreme Court in Florida Lime and Avocado Growers, Inc. v. Jacobsen, Director of Department of Agriculture of the State of California, 362 U.S. 73, 80 S.Ct. 568, 4 L.Ed.2d 568 said with respect to a statute that the Congressional policy was to provide for a three-judge court to consider the validity of a statute thus assailed for its invalidity. That same result would necessarily follow as to an order of the Board of Supervisors of this county which unequally and improperly redistricted the county in violation of the Fourteenth Amendment rights of these plaintiffs.
*741It is my view that this three-judge district court has full jurisdiction of this controversy as a duly and properly constituted court under express authority of § 2281 and should not be dissolved. I, therefore, respectfully dissent from the views so ably expressed by the majority of the Court herein to the contrary. It would appear to be better practice for this special three-judge court to grant any relief to which the plaintiffs may be entitled on this record and let the Supreme Court on direct appeal say whether or not it has jurisdiction of such appeal ; or as to whether or not such appeal should have been taken to the United States Court of Appeals for the Fifth Circuit as has been the policy and practice in some such cases.